  Case 6:12-cr-00001-JRH-CLR Document 632 Filed 01/04/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT                                          FILoD
                       FOR THE SOUTHERN DISTRICT OF GEORGIA                                 u.s.Di'srnicT couhi
                                STATESBORO DIVISION
                                                                                               AUGUSTA DiV.

UNITED STATES OF AMERICA
                                                                                           ZflZi J/tN -u A IQ: j:3
                                                      'k

      V.                                              ★              CR 612-001-6
                                                                                                   Uii) I. Ur GA,
EDDIE LITTLES        III                              ■k




                                              ORDER



      Before      the    Court        is    Defendant       Eddie      Littles     Ill's   motion     to


expand     the   record    on        his    motion    for       compassionate       release,    which

the   Court      denied    in    the        exercise       of    its    discretion       because    the


sentencing factors of 18 U.S.C.                      § 3553(a)         weighed against release.

(See Order of Oct.             29,    2020,    Doc.        626. )      Now,    Defendant wishes       to


supplement       the    record         to    show     that      he    has     tested   positive     for

COVID-19.        Upon consideration,                 the motion to expand the              record to

include Defendant's attached medical records showing he has tested

positive for COVID-19                (doc.    631)    is GRANTED.             Notably,   the medical

records     reveal      that    Defendant           has    not been         adversely    affected by

the contraction of the                illness.


      ORDER ENTERED at Augusta,                 Georgia,            this




                                                            J. E(ANB^ HALC7 CHIEF JUDGE
                                                            UNTIeS^TATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF GEORGIA
